By the court:
Slidell, .1.
For the reasons assigned by the district judge, judgment is affirmed.
The following is the judgment of the district- court:
“This case is presented upon the issue, made herein by the defendant Maddox, that the note sued on was given by his co-partner, Crockett, without his consent or knowledge, for a debt due by the firm of Crockett, Frost Sf Co.; and further, that previous to the date of the note, the firm of J. H. Maddox Co. had been dissolved, as between the parties, and that the note was given, as above slated, by J. W. Crockett without authority. Defendant further alleges, that the partnership of J. H. Maddox Sf Co. was not commercial, but was a particular partnership, they being engaged in publishing a newspaper. It is not, in my opinion, necessary to examine more than one of the points urged in the defence, viz, that the late firm of J. H. Maddox <£ Co. are not liable for the debt of Crockett, Frost Sf Co. The evidence conclusively shows, that the note sued on was given for a debt of the old firm, by Crockett, and that the holder was aware of this fact. Under such circumstances, it was incumbent on the plaintiffs to have shown that the debt had been assumed by the new firm, for the *645sake of some benefit or credit derived therefrom. But no such assumption is established by the evidence. The payment of some of the debts of the old firm, without any proof of an obligation to do so, does not establish a contract. The plaintiff must have-known that he was receiving the supposed obligation of Maddox for a debt which he, Maddox, had no interest in discharging, unless there had been an assumption of the debt by the new firm. The presumption of law is against any such liability, and I do not consider that, “this presumption has been removed hy due and satisfactory proof of a contrary intention and agreement.” Story, on Partnership, 152. The defendant is not, perhaps, entitled to an absolute judgment in his favor; but am satisfied that the plaintiff is not, under the evidence, entitled to a judgment.
“The court, having duly considered this case, for the reasons assigned in the written opinion this day delivered and on file, it is ordered, adjudged and decreed, that as respects the plaintiffs’ clSim against the defendant, J. H. Maddox, there be judgment of nons&it.” ' V, v ''